Citation Nr: 0531551	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for nasoseptal 
deviation.

4.  Entitlement to a combined rating in excess of 40 percent 
for disability of the left knee.

5.  Entitlement to a rating in excess of 20 percent for 
disability of the right knee.

6.  Entitlement to an effective date earlier than April 9, 
1995, for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The appellant is a veteran who had active service from April 
1969 to April 1971, and from September 1973 to October 1980.  
He had subsequent service in the Tennessee National Guard 
(from October 1987 to October 1990).  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Appeals (VA) 
Regional Offices (ROs) in Nashville, Tennessee and Portland, 
Oregon.  The veteran provided testimony at RO hearings in 
November 1990 and September 1996.  The case was most recently 
before the Board in December 2003, when it was remanded for 
additional development.

The issues of entitlement to service connection for PTSD, 
headaches and nasoseptal deviation are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action is required on 
his part.




FINDINGS OF FACT

1.  The veteran's service-connected right knee disability has 
not more nearly approximated malunion of tibia or fibula with 
marked rather than moderate knee disability; it has not 
resulted in subluxation, instability, locking, limitation of 
flexion to less than 60 degrees, or limitation of extension 
at more than 10 degrees. 

2.  The veteran's service-connected left knee disability is 
reasonably shown to be manifested by severe recurrent 
instability, but has not resulted in limitation of flexion to 
less than 60 degrees, or any limitation of extension.

3.  The veteran filed an informal claim for TDIU in March 
1992 and a formal claim for TDIU in November 1992.  

4.  Prior to April 9, 1995, service connection was in effect 
for left knee disability, chronic lumbosacral strain, 
residuals of right knee injury, removal of cyst from the 
neck; and right ear hearing loss; none of these disabilities 
was rated greater than 30 percent, and the combined rating 
was less than 70 percent.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's service-connected right knee disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes (Codes) 5257, 5260, 5261, 5262 (2005).  

2.  A combined rating in excess of 40 percent is not 
warranted for the veteran's service-connected left knee 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Codes 5257, 5260, 5261 (2005).

3.  An effective date earlier than April 9, 1995 is not 
warranted for the veteran's award of TDIU.  38 U.S.C.A. §§ 
5110, 7104(c) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.340, 
3.341, 3.400, 4.16 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005).  The 
VCAA applies to the increased rating and earlier effective 
date claims decided herein.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

Regarding timing of notice , in Pelegrini, at 120, the United 
States Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication, instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process.  Here, the initial adjudication of the 
veteran's claims for increased ratings for his service-
connected knee disabilities and an earlier effective date for 
the award of TDIU preceded enactment of the VCAA.  The 
appellant was most recently provided content-complying notice 
(including, at p. 1, to submit any evidence in his possession 
pertaining to the appeal) by letter dated in February 2004.  
He was given ample time to respond; and the claim was 
subsequently readjudicated.  See May 2005 Supplemental 
Statement of the Case (SSOC).  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  He has 
been afforded the appropriate VA orthopedic examination.  He 
has not identified any additional evidence that could be 
obtained to substantiate his claims.  Accordingly, the Board 
is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claims. 

The veteran is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claims addressed.  
Mayfield v. Nicholson, 19 Vet. App. 103(2005).

Increased Ratings for Knee Disabilities

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, Code 5262, malunion of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent rating.  A 20 percent rating is warranted if the knee 
or ankle disability is moderate, and a 30 percent rating is 
warranted if the knee or ankle disability is marked.  
Nonunion of the tibia and fibula with loose motion, requiring 
a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Code 5262.

The rating schedule also provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 
5257. 

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate code(s) for the 
specific joint(s) involved.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate code, a 10 percent rating is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5003.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Moreover, extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9-98, (August, 1998).

The VA General Counsel also held more recently that separate 
ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of 
flexion of the leg) and under Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September, 2004).  

In the case at hand, the veteran submitted a claim for 
increased ratings for his service-connected knees in February 
1991.  In support of his claim, he submitted copies of his 
December 1990 physical disability retirement (because of 
bilateral knee disability) from his job as a packing 
inspector.  

In a February 1991 statement, a VA Chief of Rehabilitation 
Medicine Services noted that the veteran had complained of 
bilateral knee pain for many years.  He continued to have 
chondromalacia of the patellar femoral articulation 
bilaterally, left greater than right.  There was no ligament 
instability.  It was noted that the veteran was participating 
in physical therapy twice a week for quad strengthening and 
improved range of motion.  

An April 1991 VA examination report notes the veteran's 
complaints of excruciating pain and instability in his left 
knee, and severe pain, popping and clicking in his right 
knee.  In addition, the veteran complained of frequent 
swelling in both knees.  Examination revealed that the 
veteran walked with a limp, favoring his left leg.  He was 
unable to walk on his heels or toes.  One-inch thigh 
circumference atrophy was noted on the left as compared to 
the right.  There was moderate crepitation on motion of the 
knees, left greater than right.  The veteran was unable to 
fully extend the left knee (lacking 20 degrees), but flexion 
was full.  The ligaments were intact; McMurray's sign was 
negative.  The diagnoses included bilateral chondromalacia 
patello-femoral, severe on the left and mild on the right.  

VA outpatient treatment records note that an October 1991 
arthrogram revealed a meniscus tear in the left knee.

Private treatment records dated from September 1992 to 
November 1993 note the veteran's ongoing complaints of 
bilateral knee pain.  Examination during this time revealed 
no swelling or effusion in either knee.  In November 1993, 
the knees were tender to palpation, but there was no 
significant laxity.  The examiner noted that the veteran wore 
a brace on his left knee.

A September 1994 VA bone imaging report notes findings of 
degenerative joint disease of the right knee.

A December 1994 VA examination report notes the veteran's 
complaints of severe knee pain, left greater than right.  He 
also complained of stiffness, joint noise, giving way and 
swelling.  He stated that he was unable to stand for more 
than five minutes, and reported that he had fallen on several 
occasions.  He indicated that he had used crutches and a left 
knee brace for several years.  Examination of the knees 
revealed no obvious deformity or muscle atrophy.  There was 
no swelling or popliteal fullness.  Joint line tenderness was 
noted medially over the distal femoral and tibial plateaus 
bilaterally.  There was mild crepitus on range of motion 
bilaterally.  McMurray's sign was negative bilaterally.  
Range of motion was from 0 degrees to 130 degrees on the 
right, and from 0 degrees to 110 degrees on the left.  Drawer 
sign was negative and no ligamentous laxity was noted. 

Private treatment records note that the veteran fell on the 
stairs in April 1995 when his left knee collapsed.  The 
veteran underwent fracture reconstruction surgery on his left 
knee later that month.

A July 1995 VA examination report notes the veteran's 
complaints of bilateral knee pain, moderate on the right and 
severe on the left.  He reported collapsing problems with 
both knees.  The veteran indicated that he was able to drive 
a car for one hour before becoming bothered by swelling in 
his left knee.  Walking was limited to three minutes with 
crutches.  There was no locking of either knee.  Upon 
examination, range of motion was from 0 degrees to 135 
degrees on the right and from 10 degrees to 110 degrees on 
the left.  There was some pain with these movements at both 
knees; the pain was rather severe on the left.  There was no 
increase in joint fluid in either knee.  Patellar pain and 
crepitation were moderate bilaterally.  Joint line tenderness 
was noted bilaterally.  The ligaments were normal.  Some 
post-operative swelling was noted in the left knee. 

A May 1996 VA examination report notes the veteran's 
complaints of severe bilateral knee pain, right greater than 
left.  The veteran reported that his knees collapsed, the 
right more often than the left.  There was no locking of 
either knee.  Upon examination, range of motion of the knees 
was from 0 degrees to 130 degrees on the right, and from 5 
degrees to 110 degrees on the left.  Pain with movement was 
rather mild on the right and rather bothersome on the left.  
There was no increase in joint fluid in either knee.  
Patellar pain and crepitation were mild on the right and 
moderate on the left.  Medial joint line tenderness was 
rather severe bilaterally, left greater than right.  Lateral 
joint line tenderness was mild on the right and severe on the 
left.  Anterior cruciate ligament function was impaired at 
the left knee.  X-rays of the knee revealed moderate 
degenerative arthritis bilaterally.  X-rays also revealed a 
plate and multiple screws for treatment of a fracture in the 
left proximal tibia.  The fracture was in a good position and 
looked healed.  

A March 1997 VA examination report notes that the veteran's 
gait favored his left leg.  He was unable to perform heel or 
toe standing.  There was a varus deformity of the left knee.  
There was crepitus with range of motion of the left knee.  
Range of motion was from 0 degrees to 130 degrees on the 
right and from 5 degrees to 95 degrees on the left.  There 
was a negative anterior drawer sign and no ligamentous laxity 
was noted.  

A March 2000 VA examination report notes the veteran's 
complaints of moderate right knee pain and severe left knee 
pain, as well as bilateral stiffness and swelling.  He 
reported that he continued to experience giving way of the 
knees with falling.  He continued to use Canadian crutches to 
assist with stability.  He reported easy fatigability, but 
denied incoordination.  The veteran also complained of muscle 
weakness in his legs, left greater than right.  There was no 
limitation of motion due to pain.  Examination revealed that 
gait was antalgic bilaterally.  There was a prominence over 
the lateral left tibial plateau that was exquisitely tender, 
mildly warm, and tender on palpation.  The distal end of the 
hardware over the left tibia was warm and exquisitely tender 
on palpation.  There was mild atrophy and mild swelling over 
both legs.  Mild tenderness was noted over the right knee on 
palpation.  There was moderate joint noise with range of 
motion of the knees.  McMurray's sign was negative.  Range of 
motion was from 0 degrees to 120 degrees on the right, and 
from 0 degrees to 90 degrees on the left.  There was pain 
with any motion of the knees.  The diagnoses included 
degenerative joint disease of the knees bilaterally and 
status post-fracture of the left tibia with open 
reduction/internal fixation with chronic pain syndrome.

VA treatment records dated from 2001 to 2002 note the 
veteran's ongoing complaints of knee pain.  On VA outpatient 
treatment in July 2001 the examiner recommended orthopedic 
follow-up. 

A March 2004 VA examination report notes the veteran's 
complaints of pain and instability in both knees.  He 
reported that standing and walking made his pain worse.  He 
complained that his right knee gave way, causing him to fall 
frequently.  Upon examination, the veteran was noted to walk 
with a two-point gait, with a cane in his right hand.  
Examination of the left knee revealed full extension and 
flexion to 112 degrees.  Examination of the right knee 
revealed hyperextension of 5 degrees and flexion to 112 
degrees.  The examiner noted that the veteran weighed 270 
pounds, and opined that the limitation of flexion was due 
largely to the size of his calves and thighs, rather than any 
knee disability.  The left knee had some evidence of relative 
laxity of the lateral ligament; however, the examiner opined 
that this was probably not a ligament problem, but rather 
some depression of the lateral side of the joint giving a 
somewhat relative extra length of the lateral collateral 
ligament.  The lateral ligament was clinically intact 
otherwise.  On the right side, the ligaments were clinically 
intact.  The McMurray test was negative bilaterally.  Three 
was no effusion in either knee joint.  X-rays revealed a 
fracture in the left knee that was healed and in good 
position with perhaps a mild depression.  Mild arthritic 
changes were noted in both knees.  The diagnoses included 
minimal osteoarthritis, right knee, and moderate instability 
of the left knee, secondary to a depressed lateral tibial 
plateau fracture.  The examiner stated, "The decreased range 
of motion of the right knee is mostly secondary to increased 
thigh and calf size.  [The veteran's] previously adjudicated 
impairment covers adequately the DeLuca criteria."  The 
examiner also stated that the veteran's "subjective symptoms 
are significantly greater than his objective findings . . . 
."

Based on a review of the evidence of record, the Board  
concludes that the veteran is not entitled to an increased 
rating for either his right or left knee disability.  

The right knee disability is currently rated 20 percent.  
While the veteran complains of right knee pain, swelling and 
giving way, no objective evidence of instability was found on 
VA examinations in April 1991, December 1994, July 1995, 
March 1997 and March 2004.  Accordingly, the right knee 
disability does not warrant a separate compensable rating 
under Code 5257.

Furthermore, the medical evidence of record does not show 
malunion of the right tibia or fibula with knee impairment 
that more nearly approximates marked than moderate.  Thus, a 
rating greater than 20 percent is not warranted under Code 
5262.

Likewise, VA examination reports dated from 1994 to 2004 show 
that the veteran demonstrated full (0 degrees) extension of 
his right knee, except in March 2004, when he demonstrated 
hyperextension (i.e., motion beyond neutral) of 5 degrees.  
These examination reports note that the veteran demonstrated 
flexion between 112 degrees and 135 degrees in his right 
knee.  In March 2004, a VA examiner reported the veteran's 
right knee was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination beyond what 
was contemplated by the rating currently assigned.  The VA 
examiner also opined that the veteran's subjective complaints 
exceeded the objective findings of record.  Therefore, a 
rating greater than 20 percent is not warranted under Code 
5260 and a separate compensable rating under Code 5261 is not 
warranted.  

In light of the foregoing, a rating in excess of 20 percent 
is not warranted for the veteran's service-connected right 
knee disability. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher rating for the right knee disability.  

The veteran's service-connected left knee disability is 
currently rated 40 percent combined, based on a formulation 
of (a maximum) 30 percent rating under Code 5257 (for 
instability), combined with a 10 percent rating under Codes 
5010, 5003 for arthritis of the left knee.  

Inasmuch as 30 percent is the maximum rating under Code 5257, 
any further increase in the combined rated would have to be 
predicated on the rating(s0 assigned for limitation of 
motion.  VA examination reports from 1991 to 2004 show that 
the veteran had full or nearly full (0 to 5 degrees) 
extension of the left knee, except for one acute occasion in 
April 1991, when extension was limited to 20 degrees of 
extension, and one occasion in July 1995, when extension was 
limited to 10 degrees.  Those remote isolated exacerbated 
findings do not show the current severity of the disability 
being rated.  See Francisco, supra.  Furthermore, a 10 degree 
limitation of extension warrants only the 10 percent rating 
currently assigned.  See Code 5261.  These examination 
reports also note that left knee flexion has been between 
full (140 degrees) and to 90 degrees.  In March 2004, a VA 
examiner reported the veteran's left knee was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination beyond what was contemplated by 
the rating currently assigned.  The VA examiner also opined 
that the veteran's subjective complaints exceeded the 
objective findings of record.  Therefore, a rating in excess 
of 10 percent for arthritis of the knee with limitation of is 
not warranted for limitation of motion, and separate 
compensable ratings under Codes 5260 and 5261, each, are not 
warranted.  

For both the right and left knee disabilities, the Board has 
also considered whether the case should be referred to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  There 
is no indication in the record that the schedular evaluations 
are inadequate to evaluate the average industrial impairment 
due to the disabilities at issue.  The veteran has not 
required frequent hospitalization for his knee disabilities 
and the manifestations of these disabilities are those 
contemplated by the schedular criteria.  (Parenthetically, 
the Board notes that the veteran was granted a temporary 
total rating, under 38 C.F.R. § 4.30, for convalescence for 
his left knee disability from April 9, 1995, through 
September 30, 1995.)  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet.  App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Earlier Effective Date for the Award of TDIU

VA will grant TDIU when the claimant is precluded, by reason 
of his service-connected disabilities, from obtaining and 
maintaining "substantially gainful employment" consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a). 

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

After careful review of the case at hand, the Board finds 
that an effective date prior to April 9, 1995, for the award 
of TDIU is not warranted.

The veteran's award of TDIU was predicated, at least in part, 
on August 1995, July 1996 and January 1997 rating decisions, 
wherein the RO assigned a temporary total rating, under 
38 C.F.R. §  4.30, for his service-connected left knee 
disability, for the period from April 9, 1995, through 
September 30, 1995; granted an increased 20 percent rating 
for service-connected lumbosacral spine disability, effective 
April 9, 1995; granted service connection for cervical spine 
disability, rated 10 percent, effective April 9, 1995; 
granted service connection for left ankle and foot disability 
and assigned a 10 percent evaluation, effective April 9, 
1995; granted service connection for right wrist disability, 
rated 10 percent, effective February 23, 1996; granted 
service connection for tinnitus, rated 10 percent, effective 
March 2, 1992; and granted an earlier effective date of April 
16, 1992, for the award of a 10 percent rating for service-
connected cervical spine strain.  These actions resulted in a 
combined rating of 100 percent from April 9, 1995, and 70 
percent from October 1, 1995.  Further, the veteran testified 
during a September 1996 personal hearing that he had been 
unemployed or marginally employed since his physical 
disability retirement from civil service in December 1990.  
Resolving all reasonable doubt in the veteran's favor, the RO 
awarded TDIU effective April 9, 1995.  The Board finds that 
the assignment of an earlier effective date would be 
inconsistent with the facts of this case and the governing 
legal authority.

Although the veteran submitted a claim for a TDIU in 1992, 
the record reflects that he did not meet the minimum criteria 
of section 4.16(a) prior to April 9, 1995.  Furthermore, 
there is no medical evidence that the disabilities for which 
service connection was in effect prior to April 9, 1995, were 
sufficient to render the veteran unemployable.  

As previously noted, the effective date for an award of a 
TDIU will be the date of receipt of the claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o)(1).  In the case at hand, although the veteran's 
claim for TDIU was received in 1992, the date that 
entitlement arose is April 9, 1995.  Therefore, the proper 
effective date is April 9, 1995.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

A combined rating in excess of 40 percent for left knee 
disability is denied.

A rating in excess of 20 percent for right knee disability is 
denied.

An effective date earlier than April 9, 1995, for the award 
of TDIU is denied.


REMAND

The veteran also seeks service connection for PTSD, headaches 
and nasoseptal deviation.

In the December 2003 Remand, the RO was directed, in part, to 
undertake further evidentiary development, including further 
attempts to obtain service medical records which may be 
missing from the veteran's file.  Specifically, the RO was to 
attempt to secure a report of an examination for separation 
from the veteran's second period of service from September 
1973 to October 1980, or anything indicating that such 
examination was waived.  The remand specified that the RO 
should document its efforts to obtain such records.  In 
addition, the RO was instructed to ask the veteran whether he 
has a copy of this record and, if so, to submit it.  If the 
record was not found, or if it was irretrievably lost or 
destroyed, the RO was to so certify. 

Although the claims files contains a request from the RO to 
the veteran for a copy of his separation physical, the 
request specified a period of service ending in October 1990, 
the date of his separation from the National Guard, rather 
than October 1980, the date of his separation from active 
duty in the Army.  Furthermore, although the RO informed the 
veteran that a request for additional medical records had 
been submitted to the National Personnel Records Center 
(NPRC), there is no response to that request in the claims 
files.  The claims files contain copies of medical records 
from the veteran's service in the National Guard from 1987 to 
1990, but do not contain an NPRC response to the RO request 
made pursuant to the Board remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO' s failure to follow 
the directives in the December 2003 remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive search for a report of an 
examination for separation from the 
veteran's second period of service from 
September 1973 to October 1980, or 
anything indicating that such examination 
was waived.  The search should encompass 
all alternate sources of information, 
including but not limited to, the veteran 
himself.  The scope of the search must be 
documented for the record.

2.  The RO should then review the record, 
arrange for any further development 
suggested by the results of the 
development requested above, and re-
adjudicate the claims seeking service 
connection for PTSD, headaches and 
nasoseptal deviation in light of any 
additional evidence received.  

3.  If the remaining benefits sought on 
appeal are not granted, the veteran and 
his representative should be furnished an 
appropriate SSOC and given the 
opportunity to respond before the claims 
are returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


